Citation Nr: 0919378	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-37 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine (claimed as chronic back pain and 
arthritis).  


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from February 1991 to 
November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board notes that original 
jurisdiction has been transferred to the RO in Manila, 
Philippines.  

In November 2008 a Board videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.  The 
transcript of that hearing is of record.  

The Veteran seeks service connection for degenerative changes 
of the lumbar spine, claimed as chronic back pain and 
arthritis incurred in service.  He attributes his back pain 
to lifting heavy equipment and a motor vehicle accident.  

Service treatment records (STRs) include a June 1991 physical 
therapy note which showed the Veteran complaining of back 
pain and spasm in the left lower back.  Diagnosis was 
lumbosacral strain from light field duty, which resolved in 
one week.  In August 2000 the Veteran was diagnosed with L4-
L5 right side strain.  The Veteran was involved in a motor 
vehicle accident in August 2002.  A follow-up note dated in 
September 2002 found degenerative joint disease of the 
thoracolumbar spine but no other evidence of abnormality or 
spondylolisthesis.  In October 2008 the Veteran was placed on 
limited duty for eight months due to an unspecified back 
ache.  

VA medical records show the Veteran complaining of low back 
pain.  An April 2006 MRI of the lumbosacral spine revealed 
the L5 to be a transitional vertebra.  Disc spaces were 
relatively preserved and alignment was satisfactory.  
Degenerative changes were noted at the L4-5 level.  

In April 2006 the Veteran was accorded a compensation and 
pension (C&P) general examination.  The examiner noted that 
the claims file was not available for review.  The examiner 
noted that the Veteran's back pain should be evaluated by an 
orthopedics examination.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  The Veteran should be accorded a VA 
examination to address the etiology of back conditions 
present.  38 C.F.R. § 3.327. 

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
June 12, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Manila VAMC dating from June 12, 2006, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Thereafter, schedule the Veteran 
for a VA spine examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Schedule the Veteran for 
an examination with regard to his claim 
for service connection for a back 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his back since 
his discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current back disorder was 
incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements of 
continuity of symptomatology since 
service.  In offering an assessment, 
the examiner must specifically 
acknowledge and discuss the Veteran's 
report in discussing whether he has a 
back disability that is related to or 
had its onset in-service.  A complete 
rationale must be set forth in the 
report provided.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




